                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

 PATRYCJA CLARK                                                                     PLAINTIFF

 V.                                                                 NO. 1:18-CV-73-DMB-DAS

 ADAM LEE CLARK;
 BRAD VAUGHN, in his individual
 capacity; and BRIAN PYRON, in his
 individual capacity                                                             DEFENDANTS


                                  ORDER CLOSING CASE

       On November 20, 2018, Patrycja Clark filed a “Joint Stipulation of Dismissal with

Prejudice” signed by her counsel and by counsel for Brad Vaughn and Brian Pyron. Doc. #20.

The same day, Patrycja also filed another “Joint Stipulation of Dismissal with Prejudice” signed

by her counsel and by Adam Lee Clark, proceeding pro se. Doc. #21. In both stipulations, the

signatory parties stipulate that this action “may be dismissed with prejudice, with each party to

bear its own costs.” Accordingly, the Clerk of the Court is directed to CLOSE this case.

       SO ORDERED, this 26th day of November, 2018.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
